WHICHARD, Judge.
A father is not entitled to an accounting from the mother for sums paid to her for support of the children pursuant to a consent *516judgment. Tyndall v. Tyndall, 270 N.C. 106, 153 S.E. 2d 819 (1967); Zande v. Zande, 3 N.C. App. 149, 164 S.E. 2d 523 (1968). No reason appears for a different rule when such sums are paid pursuant to a separation agreement rather than a consent judgment. The cases cited indicate that the cause of action for misuse of the money paid pursuant to a consent judgment arises on behalf of the children rather than the father. The children, as third party beneficiaries of the contract between the parents, would likewise be the proper parties in an action for an accounting for money paid pursuant to a separation agreement.
Affirmed.
Chief Judge Morris and Judge Webb concur.